DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US PAP 2019/0042988).
As per claims 1, 8, 15, Brown et al. teach a method/system comprising: 
receiving, by a dialog system from a user, a spoken utterance (“the client system uses a speech-related interface for communication by a user with the artificial intelligence agent system”; paragraph 3, last two lines); 
processing, by the dialog system, the spoken utterance to identify a term for disambiguation (“disambiguate the term”; paragraph 102, lines 1, 2); 
determining, by the dialog system, a context level, of a plurality of predefined context levels, for the term for disambiguation (“contextual disambiguation using the dialogue manager 1”; paragraph 130, lines 3, 4); 

disambiguating, by the dialog system, the term using the identified value (“context may be inferred from a query (such as where other terms in the query help disambiguate which meaning of a term is intended)”; paragraph 106).

As per claims 2, 9, 16, Brown et al. further disclose generating, by the dialog system, a logical form for the spoken utterance based on the disambiguated term; generating, by the dialog system, a response based on the logical form; and outputting, by the dialog system, the response to the user (“An output of the ASR may include a fact, an entity, an intent of the speech, and a logical expression derived from the speech.”; paragraph 284).

As per claims 3, 10, 17, Brown et al. further disclose identifying, by the dialog system from the database based on the logical form, a stored execution result, wherein the response is further generated based on the execution result (paragraph 284).

As per claims 4, 11, 18, Brown et al. further disclose storing, by the dialog system, a representation of the spoken utterance, the logical form, and the response to the database (“an answer to a specific information type question may be impacted by 

As per claims 5,12, 19, Brown et al. further disclose identifying the value includes: based on the determined context level, selecting the database for the context level, of a plurality of context-level-based databases; and querying the selected database with an identifier of the user and the term to identify the value (“context may be inferred from a query (such as where other terms in the query help disambiguate which meaning of a term is intended) or may be determined based on other information”; paragraph 106, lines 4, 5).

As per claims 6, 13, 20, Brown et al. further disclose identifying, by the dialog system from the database, stored data for a plurality of prior dialogs with the user; and analyzing the identified data to compute the value (“The content map may be a catalog of external content references and contextualizes/tags references within data model (providing a record of existence of external data and knowledge). The facts (transactional knowledge may be knowledge based on known historical transactions that can be deemed reliable based on confidence factors.” paragraph 105, last three lines).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jessen teaches using context-specific application to determine a relevant and disambiguated response to the user’s utterance.  Sarkar teaches a system for semantically disambiguating text information.  Avedissian teaches analyzing context in the surrounding text and the text structure to disambiguate the proper meaning of words.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658